DETAILED ACTION
Claims 1-5, 7-12 and 14-19 (filed 07/13/2020) have been considered in this action.  Claims 1, 8 and 15 have been amended.  Claims 6, 13 and 20 have been canceled.  Claims 2-5, 7, 9-12, 14, and 16-19 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 3 paragraph 1, filed 07/13/2020, with respect to the rejection of claims 1-5, 7-12 and 14-19 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or 
The examiner would further note that claiming the statistical analysis is carried out “based on a plurality of different patient data”, when considered under the broadest reasonable interpretation could mean that the plurality of different patient data is multiple different pieces of data about the same patient, or a single same piece of data about a plurality of different patients, or a plurality of different data about a plurality of different patients, thus the examiner has considered all of these interpretations when searching prior art.  In other words, based on the claim language alone, there is no distinction between what is being modified by the words ‘plurality’ and ‘different’ in the amended limitation because no distinction has been specified by the applicant’s specific claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Onami et al. (JP2013140523, hereinafter Onami) in view of Wilmsen (US20120041603, hereinafter Wilmsen).

Claim 1, Onami teaches “A system for optimizing building system control of patient rooms comprising: at least one processor configured to: determine at least one first customized environmental condition for a first medical condition that contributes to a positive medical outcome for the first medical condition based at least in part on environmental conditions associated with each of a plurality of patient rooms and patient data for patients in each of the plurality of rooms during time periods for which the environmental conditions were present” ([page 11] The data processing device 4 includes a receiving unit 20, a processing unit (CPU: Central Processing Unit) 30, an operation unit 40, a storage unit 50, a recording medium 60, a display unit 70, and a transmission unit 80; [page 4] The present invention is an air conditioning environment adjustment system for obtaining health management data for managing physical condition and symptoms of a user (for example, a patient) associated with a room (for example, a hospital room) in a building; [page 9] The hospital 310 as shown in FIG. 1 has various hospital rooms 320 as shown in FIG.; [page 13] The health management data acquisition unit 31 acquires, as the health management data, health management history data for a given period of indoor users in the past; [page 5] Adjusting the indoor air-conditioning environment based on the weather data and the user's health management data associated “wherein the patient data includes at least one medical condition associated with each patient and at least one medical outcome associated with the at least one medical condition” ([page 4] The health management data may be, for example, various types of data such as a user's height, weight, sex, blood pressure, heart rate, pulse, blood glucose level, blood test, electroencephalogram, electrocardiogram, etc., or data relating to at least one disease or past disease (disease name) Or medical record data (data relating to some items of the electronic medical record) or health diagnosis data
(data of at least one item obtained by physical measurement or biopsy) may be
“cause a building system to control an environment of a first patient room to have the at least one first customized environmental condition based at least in part on a determination that the first medical condition for the at least one first customized environmental condition corresponds to the first medical condition that is associated with a first patient in the first patient room” ([page 19] Determine the indoor user-specific air conditioning environment adjustment pattern or the indoor user-specific target air conditioning environment setting value, and based on the determined indoor “wherein the at least one processor includes at least one first processor configured as a statistical analysis server configured to carry out a statistical analysis based on a plurality of different patient data to isolate one or more environmental conditions which impact the at least one medical outcome of the at least one medical condition, and configured to determine correlation data that includes correlations between customized environmental conditions and a plurality of different medical conditions based at least in part on the determined environmental conditions and the corresponding patient data from the plurality of different hospitals buildings, wherein the correlation data correspond to statistically beneficial set points for temperature, humidity, sound, air change, light level, light quality or other environmental conditions in correlation to the plurality of different medical conditions” ([page 21] the setting value of the air conditioning environment of the room is calculated based on the health management data and the weather data, and the air conditioning environment adjustment information of the room is generated based on the setting value (step S40). Based on the health management data of the users in each room, the medical condition and constitution of the user in each room may be grasped, and the set value of the air conditioning environment may be calculated according to the air conditioning environment adjustment pattern suitable for the medical condition and constitution of the user in each room; [page 20] Adjustment 
conditions (climate fluctuation). In the case of migraine, there are statistical
analysis results of meteorological conditions and migraine records of migraine
patients; [page 4] The air conditioning environment adjustment information is information for adjusting the air conditioning environment such as the atmospheric pressure, temperature, and humidity in the room, and may be set values such as the atmospheric pressure, temperature, and humidity in the room. Moreover, when adjusting air-conditioning environment, such as indoor air pressure, temperature, and humidity, using an air conditioner, the control information given to an air conditioner may be sufficient; [page 6] The management data acquisition unit acquires, as the health management data, health management history data for a given period in the past for indoor users, and the air conditioning environment adjustment information generation process The department associates the acquired historical health management history data of the indoor user with the corresponding historical data history of the given period in time series, and the indoor user-specific air conditioning environment adjustment pattern or target air conditioning An environment setting value may be determined, and the air conditioning environment adjustment information 
association with the disease called appendicitis...the meteorological factor “decrease in temperature” may be extracted as a meteorological factor affecting the user's physical condition and medical condition, and the meteorological factor “decrease in temperature” may be stored in association with the disease called arthritis) “a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms ...” ([page 9] The hospital 310 as shown in FIG. 1 has various hospital rooms 320 as shown in FIG. The hospital room 320 includes an air conditioning environment adjustment device 330 that adjusts the air conditioning environment such as atmospheric pressure, temperature, and humidity. [page 11] The air conditioning environment adjustment device 330 functions as an air conditioning environment adjustment unit that adjusts at least one air conditioning environment of atmospheric pressure, humidity, and temperature based on the air conditioning environment adjustment information. The air “the plurality of second processors configured as environmental control server” ([page 12] The processing unit (CPU) 30 performs various calculation processes and control processes in accordance with programs stored in the storage unit 50 and the recording medium 60... The air conditioning environment adjustment information generation processing unit 34 generates air conditioning environment adjustment information for adjusting at least one air conditioning environment of atmospheric pressure, humidity, and temperature based on weather data and indoor user health management data) “wherein each second processor is configured to determine the at least one medical condition of each respective patient associated with each respective patient room” ([page 4] according to some aspects of the present invention, a room reflecting the “access the correlation data determined by the at least one first processor, cause each respective building control system to respectively control environmental conditions of the patient rooms based at least in part on the accessed correlation data and the determined at least one medical condition of each patient, wherein the correlation data are compiled and communicated periodically to the environmental control servers, or the environmental control servers are configured to access the statistical analysis server in order to acquire the correlation data” ([page 21] user identification information of the user in the room subject to air conditioning environment adjustment is acquired (step S20). Next, the health management data registered in association with the acquired user identification information is acquired (step S30). Then, based on the health management data, it is determined whether there is illness / constitution information to be noted (step S34). If there is illness / constitution information to be noted, a weather factor corresponding to the illness / constitution information to be noted is determined, and whether or not the meteorological factor has occurred is determined based on the weather prediction information in step S14. Based on the health management data, weather data, and weather factors to be considered for each user, an air conditioning environment adjustment pattern for the user's room is determined (step S36). Then, the setting value of the air conditioning environment of the room is calculated based on the air conditioning “and wherein each environmental control server is configured to communicate with a unified environment appliance associated with each of the plurality of patient rooms and configured to interface with the building control systems to control the environmental conditions in each of the plurality of patient rooms” ([page 9]The hospital 310 as shown in FIG. 1 has various hospital rooms 320 as shown in FIG. The hospital room 320 includes an air conditioning environment adjustment device 330 that adjusts the air conditioning environment such as atmospheric pressure, temperature, and humidity. The air conditioning environment adjusting device 330 can be configured by an air conditioner that can adjust temperature, humidity, and pressure, for example... an air-conditioning environment data measurement unit 340 that measures air-conditioning environment data (including humidity, temperature, and the like) including the air pressure in the room (patient room, operating room) may be provided. The air-conditioning “and wherein the unified environment appliance is in operable connection with a plurality of sensors associated with each of the plurality of patient rooms to acquire measurements of environmental conditions in each respective patient room” ([page 6] [page 6] In the air conditioning environment adjustment system, the air conditioning environment adjustment information generation processing unit includes an air conditioning environment data measurement unit that measures air conditioning environment data including at least one of atmospheric pressure, humidity, and temperature in the room...In this way, since the air conditioning environment adjustment information can be generated based on the actually measured indoor air pressure, humidity, temperature, etc., the indoor air conditioning environment can be strictly managed).
Onami fails to teach “wherein the patient rooms are included in a plurality of different hospital buildings; a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms in each of the plurality of different hospital buildings; the plurality of second processors configured as environmental control server”.
“wherein the patient rooms are included in a plurality of different hospital buildings” ([0018] a method for the central control of operational devices, particularly for a plurality of buildings, is described) “a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms in each of the plurality of different hospital buildings” ([0009] The system additionally comprises at least one control unit in a building which is designed to receive an operational state detection signal and to transmit a control signal to at least one of the operational device controllers, and a central control unit which is communicatively connected to the at least one control unit for transmitting signals to the control unit and for receiving signals from the control unit, the control unit generating the control signal on the basis of operational state setpoint value information in a signal from the central control unit; wherein the central control unit is the at least one processor, and the control unit is a second processor; [0023] a system for the control of heating devices in rooms of buildings... It is noted, however, that the heating device can also be understood to be an air-conditioning system, i.e. for heating and for cooling) “the plurality of second processors configured as environmental control server” ([0009] This system comprises at least two operational device controllers for controlling at 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the hospital patient room air conditioning system which takes into account temperature, pressure and humidity setting that were determined based on statistically associating beneficial settings with medical conditions as taught by Onami, with the multi-building control system that operates a plurality of environmental controllers in different buildings in a centralized manner as taught by Wilmsen, because it would have the added benefit of being able to “[0012] it is even made possible to control buildings in different towns” as doing so would also enable “[0007] an improved system for controlling operational devices which resolves at least some of the aforementioned problems and leads to better energy efficiency”.  Or in other words, by incorporating the ability to control 

In regards to Claims 8 and 15, these claim are correspondingly rejected under the same reasoning as claim 1 in view of Onami and Wilmsen under 35 U.S.C. 103 for claiming identical subject matter.

Claims 2-3, 5, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onami and Wilmsen as applied to claims 1, 8 and 15 above, and further in view of Huang (US 7764180, hereinafter Huang).

Claim 2, Onami and Wilmsen teach the patient environmental control system as incorporated by claim 1 above.  
Onami further teaches “The system according to claim 1, wherein the at least one processor is configured to determine the environmental conditions based on the measurements during time periods that the patients are in the respective patient rooms, which measurements include room temperature... wherein the at least one first customized environmental condition corresponds to at least one level for at least one of temperature, light exposure, audible sound, or a combination thereof” ([page 4] An air-conditioning environment adjustment information generation processing unit that generates airconditioning
environment adjustment information for adjusting at least one airconditioning environment of atmospheric pressure, humidity, and temperature based on the data and the user's health management data associated with the room And an air conditioning environment adjustment system...A user associated with a room in a building means a user registered in association with a room when the correspondence between the room and the user is registered in a format that can be processed by a computer. For example, a user who lives in a room temporarily or permanently such as a user living in a room, a patient in a hospital room, a guest in a guest room, or the like may be registered in association with the room; 
The combination of Onami and Wilmsen fail to teach “...which measurements include...light exposure and audible sound”.
Huang teaches “...which measurements include...light exposure and audible sound” ([Col 3 line 32]  The "environmental information" referred to in the present invention means the values of the cared for person environmental conditions that have been measured, converted, analyzed, computed, or recorded, and it includes, but not limited to, air pressure, temperature, humidity, illumination, oxygen content, air cleanliness, wind speed or loudness; wherein loudness is another term for audible sound).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the building control system for patient rooms based on patient and environmental data taught by Onami and Wilmsen with the environment controlling system that can account for audible sound taught by Huang because both inventors seek to “col 1 line 43 - The present invention provides an environment controlling system and method thereof, capable of synthesizing the cared person's health 

Claims 9 and 16, these claim are correspondingly rejected under the same reasoning as claim 2 in view of Onami, Wilmsen and Huang under 35 U.S.C. 103 for claiming identical subject matter.

In regards to Claim 3, Onami, Wilmsen and Huang teach the patient environmental control system as incorporated by claim 2 above.  
Onami further teaches “The system according to claim 2, further comprising the building system that is operable to control at least one of temperature, light, shade, sound, or any combination thereof in the patient rooms, wherein the at least one processor is configured to determine further environmental conditions for each room including set points for at least one control device of the building system that controls set points for at least one of temperature, light, shade, sound, or any combination thereof in the patient rooms” ([page 4] An air-conditioning environment adjustment information generation processing unit that generates airconditioning environment adjustment information for adjusting at least one airconditioning environment of atmospheric pressure, humidity, and temperature based on the data and the user's health management data associated with the room And an air conditioning environment adjustment system; [page 6] The department associates the 

In regards to Claims 10 and 17, these claim are correspondingly rejected under the same reasoning as claim 3 in view of Onami, Wilmsen and Huang under 35 U.S.C. 103 for claiming identical subject matter.

In regards to Claim 5, Onami, Wilmsen and Huang teach the patient environmental control system as incorporated by claim 3 above.  
Onami further teaches “The system according to claim 3, wherein the at least one processor is configured to further determine the environmental conditions based on at least one of outside weather data, daylight data, or a combination thereof” ([page 5] Adjusting the indoor air-conditioning 

In regards to Claims 12 and 19, these claim are correspondingly rejected under the same reasoning as claim 3 in view of Onami, Wilmsen and Huang under 35 U.S.C. 103 for claiming identical subject matter.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onami, Wilmsen and Huang as applied to claims 3, 10 and 17 above, and further in view of Barker et al.  (US 20130085615, hereinafter Barker).

In regards to Claim 4, Onami, Wilmsen and Huang teach the patient environmental control system as incorporated by claim 3 above.  
Onami further teaches “The system according to claim 3, wherein the at least one first customized environmental condition includes a first set point for the first room, wherein the building system is operable to set the at least one control device to the first set point based on the first customized environmental condition, wherein the at least one first customized environmental condition further includes...a display device to output the textual instruction” ([page 6] an indoor user-specific air conditioning environment adjustment pattern or a target air conditioning environment setting value may be determined... In this air conditioning environment adjustment system, the room may be a hospital room and the user may be a patient. In this way, the air conditioning environment in the hospital room can be adjusted according to the medical condition and weather of the patient in the hospital room; [page 11] a display unit 70).
Onami fails to teach “wherein the at least one first customized environmental condition further includes a textual instruction that conveys an environmental setting that is manually controlled including at least one of location, sound level, or a combination thereof, wherein the at least one processor is configured to cause a display device to output the textual instruction”.
Barker teaches “wherein the at least one first customized environmental condition further includes a textual instruction that conveys an environmental setting that is manually controlled including at least one of location, sound level, or a combination thereof, wherein the at least one processor is configured to cause a display device to output the textual instruction” ([0030] The operation of the control routines and processes can further allow for manual control of one or more devices via manual controls and switches 114a, 116a and 118a disbursed throughout the patient room 100. Control or interaction with elements of the room lighting system 110, the integrated entertainment system 130 and the environmental control system 150 further realized via a wireless connection established between the unified patient room interface 200' and the building automation workstation 162; [0072] the control routine 302 may direct the entertainment routine 308 to turn-off or reduce the volume of the television 132; [0037]  The touchscreen 214 may be configured to receive information, selections and/or commands provided via a resistive or capacitive input layer (not shown) responsive to a user interaction. The touchscreen 214 provides an integrated mechanism by which the user interface 400 may be presented to a user; [0040] information or commands received via the touchscreen 214 may be processed by the controller 300 and communicated to the building automation workstation 162 via the wired connection 164 established with the communication module 222. The building automation workstation 162, in turn, transmits the information via the building automation network 160 to the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the hospital patient room air conditioning system which takes into account temperature, pressure and humidity setting that were determined based on statistically associating beneficial settings with medical conditions and which has a display device as taught by Onami, Wilmsen and Huang, with the display device that displays textual information for manually controlling a volume of an entertainment device associated with a patient room as taught by Barker because as it would have the stated benefit noted by Barker of “[0003] are intended to help these facilities provide the best possible environment for patients while maximizing the ability to provide medical care and operate in an efficient manner. [0004] These guidelines provide and recommend that occupant controls in private rooms be readily accessible from the patient's bed”.  In other words, by incorporating the screen which shows textual instructions for manually 

In regards to Claims 11 and 18, these claim are correspondingly rejected under the same reasoning as claim 4 in view of Onami, Wilmsen, Huang and Barker under 35 U.S.C. 103 for claiming identical subject matter.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Onami and Wilmsen as applied to claims 1 and 8 above, and further in view of LaValle (US 20100318424, herein LaValle)

In regards to Claim 7, Onami and Wilmsen teach the patient environmental control system as incorporated by claim 1 above.  
Onami further teaches “The system according to claim 1, wherein the patient data is stored in at least one data store, ... wherein the at least one data store includes the environmental conditions for the patient rooms, wherein the at least one first processor is configured to acquire the patient data and environmental conditions for the patient rooms from the at least one data store” ([page 11] a storage unit 50, a recording medium 60; [page 12] The storage unit 50 stores programs, data, and the like for the processing unit (CPU) 30 to perform various calculation processes and control processes. For example, the storage unit 50 includes a determination table that defines a correspondence relationship between a weather change to be detected and a criterion for determining the weather change, a weather / disease correspondence table, health management data, various data 52 such as room data and weather data. May be stored. Further, the storage unit 50 is used as a work area of the processing unit (CPU) 30, and data input from the operation unit 40, programs and data read from the information storage medium 60, and various types of processing unit (CPU) 30 are used. It is also used for temporarily storing 
The combination of Onami and Wilmsen fail to teach “wherein the medical outcome associated with each medical condition in the patient data specifies at least one of a rate of recovery, a quality of recovery, or a combination thereof”.
LaValle teaches “wherein the medical outcome associated with each medical condition in the patient data specifies at least one of a rate of recovery, a quality of recovery, or a combination thereof” ([0028]In an embodiment, the physiological information may comprise migraine headache intensity and frequency over a time period (e.g. a few days, weeks, months, or years), and the environmental information may comprise daily readings of temperature, barometric pressure, allergens, or combinations thereof over the same time 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the building control system for determining and modifying environmental controls of patient rooms in a hospital using a database for storing and correlating patient and environment data taught by Onami and Wilmsen with the patient data recording that includes recovery information taught by LaValle because it would satisfy LaValle’s intention of “[0027] shield the patient from any environmental aspects that may contribute or trigger his medical condition” by controlling the environment to reduce those aspects.  By combining these elements, one of ordinary skill would expect to create a building control system for determining and modifying environmental controls of patient rooms in a hospital using a database for storing and correlating patient and environment data, wherein said database contains data related to a quality or rate of recovery that is correlated 

In regards to Claim 14, this claim is correspondingly rejected under the same reasoning as claim 7 in view of Onami, Wilmsen, and LaValle under 35 U.S.C. 103 for claiming identical subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on (571)272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2118                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116